 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8
      SUSAN PEDER,
 9                          Plaintiff,
                                                                   NO. C17-1868RSL
10
                     vs.
11
                                                                   ORDER OF DISMISSAL
      SCOTTSDALE INDEMNITY COMPANY, et
12
      al.,
13
                            Defendants.
14

15
            It having been reported to the Court on Tuesday, September 3, 2019 that the above cause has
16
     been settled, and no final order having yet been presented, NOW, THEREFORE,
17
            IT IS ORDERED that this cause be and the same is hereby DISMISSED. This dismissal shall be
18
     without prejudice to the right of any party upon good cause shown within sixty (60) days hereof to
19
     reopen this cause if the reported settlement is not consummated.
20
            The Clerk of the Court is instructed to send copies of this Order to all counsel of record.
21
            DATED this 4th day of September, 2019.
22

23

24                                                A
                                                  Robert S. Lasnik
25                                                United States District Judge
26

27

28   ORDER -1
